 Case 2:20-cv-05631-FMO-MAA Document 26 Filed 10/14/20 Page 1 of 4 Page ID #:601

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-5631 FMO (MAAx)                              Date    October 14, 2020
 Title             Jackie Saldana, et al. v. Glenhaven Healthcare LLC, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                          None
                Deputy Clerk                    Court Reporter / Recorder             Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order Re: Motion to Remand

       Having reviewed and considered all the briefing filed with respect to plaintiffs’ Motion to
Remand (Dkt. 11, “Motion”), the court concludes that oral argument is not necessary to resolve
the Motion, see Fed. R. Civ. P. 78(b); Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675,
684 n. 2 (9th Cir. 2001), and orders as follows.

                                            BACKGROUND

        On June 10, 2020, plaintiffs Jackie Saldana, Celia Saldana, Ricardo Saldana, Jr., and Maria
Saldana, individually and as successors and heirs of Ricardo Saldana (“Saldana”), deceased
(“plaintiffs”) filed a First Amended Complaint (“FAC”) in the Los Angeles County Superior Court
(“state court”) against defendants Glenhaven Healthcare LLC (“Glenhaven”), Caravan Operations
Corp., Matthew Karp, and Benjamin Karp (collectively, “defendants”). (See Dkt. 3, Notice of
Removal (“NOR”) at ¶ 1); (Dkt. 3-7, FAC). Plaintiffs allege that defendants improperly and
inadequately protected Saldana from the COVID-19 virus during the coronavirus pandemic. (See
Dkt. 3-7, FAC at ¶¶ 20-35). Saldana was an elderly resident of Glenhaven’s nursing home in
Glendale, California. (See id. at ¶ 20). Plaintiffs allege that although California and Los Angeles
declared a state of emergency in early March 2020, Glenhaven not only failed to implement
appropriate safety measures, but “stopp[ed] its staff from protecting themselves and the residents”
from the coronavirus. (Id. at ¶ 25). For instance, supervisors at Glenhaven told staff that they
could not wear their own masks, even when employees indicated that they had been sick. (See
id. at ¶ 26). And when the local fire department provided boxes of masks to the facility, a
Glenhaven supervisor locked them away rather than distributing them to employees. (See id. at
¶ 27). Glenhaven supervisors also did not disclose that one of its nurses had previously worked
at a facility that was shut down because of uncontrolled COVID-19 infections and that the nurse
had been exposed to the virus. (See id. at ¶ 28). Instead, supervisors downplayed the virus and
“compared [it] to the flu.” (Id. at ¶ 29). Finally, in late March 2020, Glenhaven placed a resident
who had shared a room with a COVID-19 positive resident in Saldana’s room. (See id. at ¶ 34).
Saldana subsequently began to develop a fever and other symptoms of the virus, and ultimately
died on April 13, 2020, from the coronavirus. (See id. at ¶ 35). Plaintiffs’ FAC asserts four state
law claims: (1) elder abuse; (2) willful misconduct; (3) custodial negligence; and (4) wrongful
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 4
 Case 2:20-cv-05631-FMO-MAA Document 26 Filed 10/14/20 Page 2 of 4 Page ID #:602

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-5631 FMO (MAAx)                                  Date    October 14, 2020
 Title          Jackie Saldana, et al. v. Glenhaven Healthcare LLC, et al.

death. (See id. at ¶¶ 36-61).

        On June 24, 2020, defendants removed the action on the basis of federal question
jurisdiction pursuant to 28 U.S.C. § 1331 and the federal officer removal statute, 28 U.S.C. §
1442(a)(1). (See Dkt. 3, NOR at ¶ 6). Having reviewed and considered all the briefing filed with
respect to plaintiffs’ Motion (Dkt. 11), the court concludes that this action must be remanded to the
state court for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                        LEGAL STANDARD

        Removal of a civil action from the state court where it was filed is proper if the action might
have originally been brought in federal court. See 28 U.S.C. § 1441(a) (“Except as otherwise
expressly provided by Act of Congress, any civil action brought in a State court of which the district
courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]”). “The burden of establishing federal jurisdiction is upon the
party seeking removal[.]” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988); see
Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting
the “longstanding, near-canonical rule that the burden on removal rests with the removing
defendant”). As such, any doubts are resolved in favor of remand. See Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir. 1992) (“We strictly construe the removal statute against removal
jurisdiction.”). Indeed, “[i]f at any time before final judgment it appears that the district court lacks
subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). In general, under
the “well-pleaded complaint” rule, courts look to the complaint to determine whether an action falls
within the bounds of federal question jurisdiction. See Marin Gen. Hosp. v. Modesto & Empire
Traction Co., 581 F.3d 941, 944 (9th Cir. 2009).

                                            DISCUSSION

I.       SUBJECT MATTER JURISDICTION.

        Defendants contend that federal question jurisdiction exists in this action because plaintiffs’
claims arise under a federal statute, namely The Public Readiness and Emergency Preparedness
Act, (“PREP Act”), 42 U.S.C. §§ 247d-6d, 247-6e. (See Dkt. 3, NOR at ¶¶ 6, 9-11). Defendants
argue that the PREP Act completely preempts plaintiffs’ state-law claims, and even if it did not,
federal question jurisdiction exists because the claims raise a federal issue.1 (Id. at ¶ 18). With
respect to complete preemption, the PREP Act is “not one of the three statutes that the Supreme
Court has determined has extraordinary preemptive force.” See City of Oakland v. BP PLC, 969


         1
         The court notes that the allegations in the FAC do not support a claim that Saldana’s
death resulted from defendants’ administration to or use by Saldana of a covered countermeasure.
(See, generally, Dkt. 3-7, FAC); (see also Dkt. 20, Plaintiffs’ Reply to Defendants’ Opposition to
Motion to Remand at 5).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 2 of 4
 Case 2:20-cv-05631-FMO-MAA Document 26 Filed 10/14/20 Page 3 of 4 Page ID #:603

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-5631 FMO (MAAx)                                  Date    October 14, 2020
 Title          Jackie Saldana, et al. v. Glenhaven Healthcare LLC, et al.

F.3d 895, 907 (9th Cir. 2020); Martin v. Serrano Post Acute LLC, 2020 WL 5422949, *1-2 (C.D.
Cal. 2020) (finding that PREP Act did not preempt plaintiffs’ state law claims relating to
defendants’ alleged “fail[ure] to take proper precautions to prevent the spread of COVID-19 in the
[nursing] facility, and fail[ure] to react properly to the infections that became present in the
facility[,]” which led to decedent’s death from COVID-19). Moreover, defendants “make a lengthy
argument in favor of their immunity under the PREP Act, but mere immunity against state law or
preemption of state law is not the equivalent of complete preemption and does nor provide
removal jurisdiction.”2 Martin, 2020 WL 5422949, at *2; see also Caterpillar Inc. v. Williams, 482
U.S. 386, 393, 107 S.Ct. 2425, 2430 (1987) (“[I]t is now settled law that a case may not be
removed to federal court on the basis of a federal defense, including the defense of pre-emption,
even if the defense is anticipated in the plaintiff’s complaint[.]”) (emphasis in original). Accordingly,
the court finds that the PREP Act does not confer federal question jurisdiction.3

        Defendants also contend that removal is warranted under the federal officer removal
statute, 28 U.S.C. § 1442(a)(1).4 (See Dkt. 3, NOR at ¶¶ 20-43); (Dkt. 18, Opp. at 16-23).
Although the federal officer removal statute must be “liberally construed[,]” Watson v. Philip Morris
Cos., Inc., 551 U.S. 142, 147, 127 S.Ct. 2301, 2305 (2007) (internal quotation marks omitted), the
court finds that it does not confer jurisdiction in this instance. Defendants argue that “in taking
steps to prevent the spread of COVID-19, [they] did so in compliance with CDC and CMS
directives, which were aimed at helping achieve the federal government’s efforts at stopping or


         2
         As the court in Martin succinctly put it: “It is largely irrelevant that federal courts have
exclusive jurisdiction under the PREP Act because none of the claims in the complaint, on its face,
are brought under that Act. If Defendants believe that some or all of Plaintiffs’ state law claims are
barred by the PREP Act, the appropriate response is to file a demurrer in state court. If the state
court dismisses the state law claims, Plaintiffs could then decide if they wish to file claims under
the PREP Act in the District of the District of Columbia, the court with exclusive jurisdiction over
such claims.” Martin, 2020 WL 5422949, at *2 (citing 42 U.S.C. § 247d-6d(e)(1)).
         3
          Nor does federal question jurisdiction exist based on defendants’ contention that plaintiffs’
state-law claims present a substantial, embedded question of federal law. (See Dkt. 18,
Defendants[’] Opposition to Motion to Remand (“Opp.”) at 4-9; Dkt. 3, NOR at ¶¶ 18-19); see
Martin, 2020 WL 5422949, at *3 (“Defendants [ ] make no attempt to show that this particular case
raises substantial questions important to the federal system as a whole, and it is clear that it does
not.”) (internal quotation marks omitted).
         4
         Under the federal officer removal statute, a case may be removed by “[t]he United States
or any agency thereof or any officer (or any person acting under that officer) of the United States
or of any agency thereof, in an official or individual capacity, for or relating to any act under color
of such office or on account of any right, title or authority claimed under any Act of Congress for
the apprehension or punishment of criminals or the collection of the revenue.” 28 U.S.C. §
1442(a)(1).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 3 of 4
 Case 2:20-cv-05631-FMO-MAA Document 26 Filed 10/14/20 Page 4 of 4 Page ID #:604

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-5631 FMO (MAAx)                                  Date    October 14, 2020
 Title          Jackie Saldana, et al. v. Glenhaven Healthcare LLC, et al.

limiting the spread of COVID-19.” (Dkt. 18, Opp. at 17). However, “[t]he directions Defendants
point to are general regulations and public directives regarding the provision of medical services[,]”
which are insufficient. Martin, 2020 WL 5422949, at *1; see Watson, 551 U.S. at 153, 147 U.S.
at 2308 (“A private firm’s compliance (or noncompliance) with federal laws, rules, and regulations
does not by itself fall within the scope of the statutory phrase ‘acting under’ a federal ‘official.’ And
that is so even if the regulation is highly detailed and even if the private firm’s activities are highly
supervised and monitored.”).

II.      FEES AND COSTS.

       Plaintiffs seek attorney’s fees and costs for defendants’ “frivolous” removal. (See Dkt. 11,
Motion at 29-30); 28 U.S.C. § 1447(c). Plaintiffs’ request is denied as the court finds that
defendants did not lack an “objectively reasonable basis for seeking removal.” Martin v. Franklin
Capital Corp., 546 U.S. 132, 141, 126 S.Ct. 704, 711 (2005) (“Absent unusual circumstances,
courts may award attorney’s fees under § 1447(c) only where the removing party lacked an
objectively reasonable basis for seeking removal. Conversely, when an objectively reasonable
basis exists, fees should be denied.”)

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                            CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

         1. Plaintiffs’ Motion to Remand (Document No. 11) is granted in part and denied in part.

       2. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c). Plaintiffs’ request for attorney’s fees
is denied.

         3. The Clerk shall send a certified copy of this Order to the state court.

         4. Except as set forth in this Order, all pending motions are denied as moot.


                                                                                   00      :     00
                                                        Initials of Preparer              vdr



CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 4 of 4
